    UNITED STATES DISTRICT COURT
    NORTHERN DISTRICT OF NEW YORK

    STACY M.,

                                         Plaintiff,

                      v.                                                                 3:17-CV-753
                                                                                            (DJS)

    NANCY A. BERRYHILL,
    Acting Commissioner of Social Security,
D




                                         Defendant.


    APPEARANCES:                                                      OF COUNSEL:

    LACHMAN & GORTON                                                  PETER A. GORTON, ESQ.
    Counsel for Plaintiff
    300 South State Street, Suite 420
J




    Syracuse, New York 13202

    SOCIAL SECURITY ADMINISTRATION                                    ELIZABETH ROTHSTEIN, ESQ.
    Office of Regional General Counsel                                Special Assistant U.S. Attorney
    Counsel for Defendant
    26 Federal Plaza - Room 3904
    New York, New York 10278

    DANIEL J. STEWART
S




    United States Magistrate Judge

                               MEMORANDUM-DECISION AND ORDER1

             Currently before the Court, in this Social Security action filed by Stacy M.

    (“Plaintiff”) against the Commissioner of Social Security (“Defendant” or “the



             1
               Upon Plaintiff’s consent, the United States’ general consent, and in accordance with this District’s General
    Order 18, this matter has been referred to the undersigned to exercise full jurisdiction pursuant to 28 U.S.C. § 636(c) and
    Federal Rule of Civil Procedure 73. See Dkt. No. 5 & General Order 18.
    Commissioner”) pursuant to 42 U.S.C. §§ 405(g) and 1383(c)(3), are Plaintiff’s Motion for

    Judgment on the Pleadings and Defendant’s Motion for Judgment on the Pleadings. Dkt.

    Nos. 11 & 16. For the reasons set forth below, Plaintiff’s Motion for Judgment on the

    Pleadings is granted and Defendant’s Motion for Judgment on the Pleadings is denied, and

    the matter is remanded for further proceedings.

                                I. RELEVANT BACKGROUND
D




                                     A. Factual Background

           Plaintiff was born in 1974, and therefore she was 33 years old at the alleged onset date

    of her disability. Dkt. No. 8, Admin. Tr. (“Tr.”), pp. 11 & 18. Plaintiff completed a high

    school education, with one year of college. Tr. at p. 18 & 43. Plaintiff has past work,

    mostly as a teller and a manager at a bank. Tr. at pp. 18 & 44. Generally, Plaintiff alleges
J




    disability due to degenerative disc disease, perineal nerve damage, spinal fusions, right knee

    issues, chronic joint pain, migraines, thyroid, and anxiety/depression. Tr. at pp. 13 & 214.

                                      B. Procedural History

           Plaintiff applied for a period of disability and disability insurance benefits, and

    protectively filed for suplemental security income, in June of 2014. Tr. at pp. 11 & 197.
S




    Plaintiff’s applications were initially denied on August 20, 2014, after which she timely

    requested a hearing before an Administrative Law Judge (“ALJ”). Tr. at p. 35. Plaintiff

    appeared at a hearing before ALJ Marie Greener on December 23, 2015. Tr. at pp. 37-56.

    On March 7, 2016, the ALJ issued a written decision finding Plaintiff was not disabled under

    the Social Security Act. Tr. at pp. 8-23. On June 8, 2017, the Appeals Council denied

                                                 -2-
    Plaintiff’s request for review, making the ALJ’s decision the final decision of the

    Commissioner. Tr. at pp. 1-7.

                                       C. The ALJ’s Decision

           In her decision, the ALJ made the following findings of fact and conclusions of law.

    First, it was determined that Plaintiff met the insured status requirement through March 31,

    2014. Tr. at p. 13. Next, the ALJ found that Plaintiff had not engaged in substantial gainful
D




    activity since August 8, 2008, the alleged onset date. Id. Third, the ALJ found that Plaintiff

    had the following severe impairments: lumbar degenerative disc disease and a history of

    peroneal nerve damage. Id.         The ALJ also found that Plaintiff has the non-severe

    impairment of headaches, anxiety, and depression. Id. In particular, the ALJ noted that

    claimant’s medically determinable mental impairment of anxiety/depression did not cause
J




    more than minimal limitation in the claimant’s ability to perform basic mental work activities

    as set forth in the “paragraph B” criteria, and was therefore non-severe. Tr. at pp. 13-14.

    Fourth, the ALJ found that Plaintiff does not have an impairment or combination of

    impairments that meets or medically equals one of the listed impairments in 20 C.F.R. § 404,

    Subpart P, App. 1 (the “Listings”). Tr. at p. 14. Specifically, the ALJ considered Listing
S




    1.04A (disorders of the spine). Id. Fifth, the ALJ found that Plaintiff has the residual

    functional capacity (“RFC”) to perform the full range of sedentary work as defined in 20

    C.F.R. §§ 404.1567(a) and 416.967(a). Tr. at p. 15. Seventh, the ALJ found that Plaintiff

    is capable of performing past relevant work as a Bank Manager, Teller and Teller Manager.

    Tr. at p. 18. Alternatively, the ALJ found that there are jobs that exist in significant numbers

                                                  -3-
    in the national economy that Plaintiff can perform. Tr. at p. 19. The ALJ therefore

    concluded that Plaintiff is not disabled. Id.

                                     D. The Parties’ Positions

           Plaintiff raises several issues for consideration by the Court. See generally Dkt. No.

    11, Pl.’s Mem. of Law. Plaintiff contends that the ALJ erred when she failed to find that

    Plaintiff had a severe psychiatric impairment and failed to include related limitations in the
D




    RFC. Id. at pp. 20-23. Next, Plaintiff argues that the ALJ’s RFC, which stated that she could

    perform all levels of sedentary work, was erroneous in that it was contradicted by the medical

    opinions in the record, and was the result of the ALJ improperly weighing those opinions and

    substituting her own opinion in the place and stead of those medical experts. Id. at pp.10-20.

    Plaintiff argues that she cannot perform her past work as a bank manager, and therefore the
J




    ALJ’s conclusion that she could should be reversed. Id. at pp. 23-24. Finally, Plaintiff

    argues that the ALJ improperly relied upon the Grids and, instead, should have consulted

    with a vocational expert. Id. at pp. 24-25.

           In response, Defendant takes the position that the ALJ correctly assessed the severity

    of Plaintiff’s mental impairment. Dkt. No. 16, Def.’s Mem. of Law at pp. 4-10. Defendant
S




    also asserts that the ALJ properly evaluated the medical experts and that there is substantial

    evidence for the assessed RFC. Id. at pp.10-20. Finally, Defendant contends that substantial

    evidence supports the ALJ’s step four and alternative step five findings. Id. at pp. 20-21.




                                                    -4-
                              II. RELEVANT LEGAL STANDARD

                                      A. Standard of Review

           A court reviewing a denial of disability benefits may not determine de novo whether

    an individual is disabled. 42 U.S.C. § 405(g); Wagner v. Sec’y of Health & Human Servs.,

    906 F.2d 856, 860 (2d Cir. 1990). Rather, the Commissioner’s determination will be

    reversed only if the correct legal standards were not applied, or it was not supported by
D




    substantial evidence. See Johnson v. Bowen, 817 F.2d 983, 986 (2d Cir. 1987) (“Where there

    is a reasonable basis for doubt whether the ALJ applied correct legal principles, application

    of the substantial evidence standard to uphold a finding of no disability creates an

    unacceptable risk that a claimant will be deprived of the right to have her disability

    determination made according to the correct legal principles.”); accord Grey v. Heckler, 721
J




    F.2d 41, 46 (2d Cir. 1983), Marcus v. Califano, 615 F.2d 23, 27 (2d Cir. 1979). “Substantial

    evidence” is evidence that amounts to “more than a mere scintilla,” and has been defined as

    “such relevant evidence as a reasonable mind might accept as adequate to support a

    conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971). Where evidence is deemed

    susceptible to more than one rational interpretation, the Commissioner’s conclusion must be
S




    upheld. Rutherford v. Schweiker, 685 F.2d 60, 62 (2d Cir. 1982).

           “To determine on appeal whether the ALJ’s findings are supported by substantial

    evidence, a reviewing court considers the whole record, examining evidence from both sides,

    because an analysis of the substantiality of the evidence must also include that which detracts

    from its weight.” Williams v. Bowen, 859 F.2d 255, 258 (2d Cir. 1988). If supported by

                                                  -5-
    substantial evidence, the Commissioner’s finding must be sustained “even where substantial

    evidence may support the plaintiff’s position and despite that the court’s independent

    analysis of the evidence may differ from the [Commissioner’s].” Rosado v. Sullivan, 805 F.

    Supp. 147, 153 (S.D.N.Y. 1992). In other words, this Court must afford the Commissioner’s

    determination considerable deference, and may not substitute “its own judgment for that of

    the [Commissioner], even if it might justifiably have reached a different result upon a de
D




    novo review.” Valente v. Sec’y of Health & Human Servs., 733 F.2d 1037, 1041 (2d Cir.

    1984).

                                  B. Standard to Determine Disability

             The Commissioner has established a five-step evaluation process to determine

    whether an individual is disabled as defined by the Social Security Act. 20 C.F.R. §§
J




    404.1520, 416.920. The Supreme Court has recognized the validity of this sequential

    evaluation process. Bowen v. Yuckert, 482 U.S. 137, 140-42 (1987). The five-step process

    is as follows:

                     First, the [Commissioner] considers whether the claimant is
                     currently engaged in substantial gainful activity. If he is not, the
                     [Commissioner] next considers whether the claimant has a
S




                     “severe impairment” which significantly limits his physical or
                     mental ability to do basic work activities. If the claimant suffers
                     such an impairment, the third inquiry is whether, based solely on
                     medical evidence, the claimant has an impairment which is
                     listed in Appendix 1 of the regulations. If the claimant has such
                     an impairment, the [Commissioner] will consider him disabled
                     without considering vocational factors such as age, education,
                     and work experience; the [Commissioner] presumes that a
                     claimant who is afflicted with a “listed” impairment is unable to
                     perform substantial gainful activity. Assuming the claimant

                                                     -6-
                  does not have a listed impairment, the fourth inquiry is whether,
                  despite the claimant’s severe impairment, he has the residual
                  functional capacity to perform his past work. Finally, if the
                  claimant is unable to perform his past work, the [Commissioner]
                  then determines whether there is other work which the claimant
                  could perform. Under the cases previously discussed, the
                  claimant bears the burden of the proof as to the first four steps,
                  while the [Commissioner] must prove the final one.

    Berry v. Schweiker, 675 F.2d 464, 467 (2d Cir. 1982); accord McIntyre v. Colvin, 758 F.3d

    146, 150 (2d Cir. 2014). “If at any step a finding of disability or non-disability can be made,
D




    the SSA will not review the claim further.” Barnhart v. Thompson, 540 U.S. 20, 24 (2003).

                                          III. ANALYSIS

                      A. Whether the ALJ Properly Evaluated Plaintiff’s
                              Mental Impairment at Step Two

           In cases where a mental impairment is present, the ALJ is required to apply a special
J




    psychiatric review technique when assessing its severity and impact on the claimant’s

    work-related functioning. Lewis v. Colvin, 122 F. Supp. 3d 1, 6 (N.D.N.Y. 2015); 20 C.F.R.

    §§ 404.1520a & 416.920a (2015). The regulations indicate that the technique requires the

    ALJ to first evaluate the pertinent symptoms, signs, and laboratory findings to determine

    whether there is a medically determinable mental impairment. 20 C.F.R. §§ 404.1520a(b)(1)
S




    & 416.920a(b)(1). Second, the ALJ must rate the degree of functional limitation resulting

    from those impairments by considering all relevant and available clinical signs and

    laboratory findings, the effects of the claimant’s symptoms, and how the claimant’s

    functioning might be affected by factors including chronic mental disorders, structured

    settings, medications, and other treatment. 20 C.F.R. §§ 404.1520a(b)(2) & 416.920a(b)(2).

                                                  -7-
           In rating the claimant’s mental impairment, the ALJ must consider multiple issues and

    all relevant evidence, assessing and rating the claimant’s functioning in the four broad areas

    of activities of daily living, social functioning, concentration, persistence, and pace, and

    episodes of decompensation; in doing so, the ALJ should consider the extent to which the

    claimant’s impairments interfere with her ability to function independently, appropriately,

    and effectively on a sustained basis. 20 C.F.R. §§ 404.1520a(c)(2)-(3) & 416.920a(c)(2)-(3).
D




    After rating the claimant’s mental impairments accordingly, the ALJ must determine whether

    the claimant’s mental impairments are severe. Pursuant to the Regulations, a finding of mild

    or less for each factor supports a finding that the impairment is not severe. 20 C.F.R. §§

    404.1520a(d)(1) & 416.920(d)(1). It is the plaintiff’s burden to show that this mental

    impairment was both medically determinable and severe. Marthens v. Colvin, 2016 WL
J




    5369478, at *6 (N.D.N.Y. Sept. 22, 2016).

           Plaintiff contends that the ALJ’s determination was not supported by evidence in the

    record, and that it was error for the ALJ to make the determination as to the severity of

    Plaintiff’s impairments without a supporting medical opinion. Pl.’s Mem. of Law at pp. 20-

    23. The Court finds Plaintiff’s contentions persuasive. The ALJ assessed Plaintiff’s
S




    limitations in each of the four categories, but provided very little reasoning, noting that “the

    claimant, at intervals throughout the record, received medication from various providers to

    manage complaints associated with these impairments. However, the record reflects that

    these impairments are routinely referred to as ‘mild’ throughout the record by both the

    claimant and her medical providers.” Tr. at p. 14. Here, the ALJ’s limited rationale appears

                                                  -8-
    to misstate the record. The ALJ does not cite to the locations where the impairments are

    referred to as “mild,” and Defendant directs the Court to one such citation. Tr. at p. 595.

    However, the impairments are more frequently described as “uncontrolled,” providing that

    functioning is “extremely difficult,” and describing the various impacts on functioning that

    are not “mild.” Tr. at pp. 422, 431, 547, 556, 574, & 600. The explained basis for the ALJ’s

    finding therefore appears to be error, and the Court cannot otherwise assess the validity of
D




    the determination as there is no further explanation. As such, the ALJ’s determination at

    Step Two was not supported by substantial evidence.

           “The omission of an impairment at step two may be deemed harmless error,

    particularly where the disability analysis continues and the ALJ later considers the

    impairment in her RFC determination.” Pascal T. v. Berryhill, 2019 WL 316009, at *7
J




    (N.D.N.Y. Jan. 24, 2019) (citing cases); see also Margarita S. v. Comm’r of Soc. Sec., 2019

    WL 266678, at *5 (N.D.N.Y. Jan. 18, 2019); Terry M. v. Comm’r of Soc. Sec., 2018 WL

    6807218, at *5 (N.D.N.Y. Dec. 27, 2018). In this case, however, the ALJ does not proceed

    to discuss Plaintiff’s mental impairments or any limitations therefrom in the rest of her

    determination. As such, the error is not harmless, and is a basis for remand.
S




                      B. Whether the ALJ Properly Determined the RFC

           Residual functional capacity is defined as “‘what an individual can still do despite his

    or her limitations. . . . Ordinarily, RFC is the individual’s maximum remaining ability to do

    sustained work activities in an ordinary work setting on a regular and continuing basis.’”

    Pardee v. Astrue, 631 F. Supp. 2d 200, 210 (N.D.N.Y. 2009) (quoting Melville v. Apfel, 198

                                                 -9-
    F.3d 45, 52 (2d Cir. 1999)). “In making a residual functional capacity determination, the

    ALJ must consider a claimant’s physical abilities, mental abilities, symptomology, including

    pain and other limitations which could interfere with work activities on a regular and

    continuing basis.” Pardee v. Astrue, 631 F. Supp. 2d at 210 (citing 20 C.F.R. § 404.1545(a)).

    “Ultimately, ‘[a]ny impairment-related limitations created by an individual’s response to

    demands of work . . . must be reflected in the RFC assessment.’” Hendrickson v. Astrue,
D




    2012 WL 7784156, at *3 (N.D.N.Y. Dec. 11, 2012) (quoting SSR 85-15, 1985 WL 56857,

    at *8). The RFC determination “must be set forth with sufficient specificity to enable [the

    Court] to decide whether the determination is supported by substantial evidence.” Ferraris

    v. Heckler, 728 F.2d 582, 587 (2d Cir. 1984).

           When assessing a claimant’s RFC, an ALJ is entitled to rely on opinions from both
J




    examining and non-examining State agency medical consultants because these consultants

    are qualified experts in the field of social security disability. 20 C.F.R. § 404.1513a; see also

    Frey ex rel. A.O. v. Astrue, 485 Fed. Appx. 484, 487 (2d Cir. 2012) (“The report of a State

    agency medical consultant constitutes expert opinion evidence which can be given weight

    if supported by medical evidence in the record.”); Little v. Colvin, 2015 WL 1399586, at *9
S




    (N.D.N.Y. Mar. 26, 2015) (“State agency physicians are qualified as experts in the evaluation

    of medical issues in disability claims. As such, their opinions may constitute substantial

    evidence if they are consistent with the record as a whole.”) (internal quotation marks

    omitted). In addition, “the ALJ is free to resolve conflicts in the evidence and choose among

    properly submitted medical opinions.” Brown v. Colvin, 2013 WL 3384172, at *5 (N.D.N.Y.

                                                  -10-
    July 8, 2013).

            The ALJ found that Plaintiff had the RFC “to perform the full range of sedentary work

    as defined in 20 CFR 404.1567(a) and 416.967(a).” Tr. at p. 15. Sedentary work is defined

    as

            lifting no more than 10 pounds at a time and occasionally lifting or carrying
            articles like docket files, ledgers, and small tools. Although a sedentary job is
            defined as one which involves sitting, a certain amount of walking and
            standing is often necessary to carry out the job duties. Jobs are sedentary if
D




            walking and standing are required occasionally and other sedentary criteria are
            met.

    20 C.F.R. §§ 404.1567 & 416.967(a).

                                           1. Review of Medical Record

            In considering the arguments made by counsel regarding the propriety of the RFC and

    the hearing officer’s weighing of medical evidence, the Court must briefly review Plaintiff’s
J




    medical history regarding her back. Plaintiff had a history of left-sided sciatica and severe

    pain flares. Tr. at p. 279. Her first back surgery was in 1999. Tr. at p. 523. In December

    2001 she underwent an L5 laminotomy diskectomy Tr. at pp. 276 & 281. At that time she

    was treated by Dr. Gaylon. Id. Post-surgery Plaintiff had physical therapy, limitations, and
S




    continued complaints of pain. Tr. at pp. 272-276. Plaintiff indicates that the pain never went

    away. Tr. at p. 523. Nevertheless, Plaintiff continued to perform her usual job duties.2 Tr.

    at p. 279.



            2
              Plaintiff was employed as a bank teller, and then as the bank manager. She earned a salary of approximately
    $60,000 for 2006 and 2007, and $50,000 for the portion of the year she worked in 2008. Tr. at p. 208. She stopped
    working in August 2008.

                                                           -11-
           In 2005 the Plaintiff underwent gastric bypass surgery, and as a result lost

    approximately 100 pounds. Tr. at p. 523. However, she maintains that this worsened her

    back issues. Id.

           In 2006 Plaintiff was diagnosed with a compressed peroneal nerve which caused pain

    radiating down to the left leg. Tr. at pp. 523 & 317. In September 2006, Plaintiff underwent

    a surgery for decompression of the peroneal nerve, which was performed by Dr. Gaylon. Tr.
D




    at pp. 289-291, 523.

           In January 2007, Plaintiff had increasing pain and, in an effort to deal with that pain,

    underwent facet block injections. Tr. at pp. 345-348. Plaintiff maintained that she had

    increasing pain in August 2007, Tr. at p. 337, and ultimately underwent another back surgery

    in August 2008. Tr. at pp. 283 & 296. That surgery consisted of an L4-5 discectomy and
J




    left L5-S1 laminectomy. Id. A post-surgical MRI noted intervertebral disc height loss with

    moderate stenosis. Tr. at p. 297.

           Plaintiff was treated again in November 2008.3 At this point in time Plaintiff had lost

    her job at the bank. Tr. at p. 358. The ALJ relies upon this November note in her decision,

    which indicates that Plaintiff’s gait is “quite steady” and that there was “mild spasm” and a
S




    “a decent range of motion.” Tr. at pp. 16 & 358. For the sake of completeness, however, this

    particular medical record also provides that the Plaintiff “has numbness and tingling and that

    gets worse if she has been standing or sitting greater than 10 minutes without change in



           3
               The ALJ references this note as being from November 2, 2008, but the correct date is November 12, 2008.

                                                          -12-
    position,” and regarding her duties in the bank “I think her major limitation to return to work

    is her inability to sit for extended periods greater than 10 minutes or stand.” Tr. at p. 358.

    This treatment note was signed by Joseph Garrehy, R.P.A.-C. for Dr. Gaylon.

           In 2009, Plaintiff’s physician notes low back pain radiating down to Plaintiff’s left

    leg, and the impression is recurrent radiculopathy associated with chronic back pain. Tr. at

    pp. 316 & 322. Pain is rated 8 out of 10. Tr. at p. 322. Dr. Gaylon noted in early 2009 that
D




    Plaintiff “is really not able to function at her usual work scenario, as standing clearly

    exacerbates symptoms,” but Dr. Gaylon held out hope that she may be able to rejoin the

    workforce. Tr. at p. 357.

           In March 2010, Plaintiff discussed fusion surgery in light of her continued pain and

    her degenerative changes at L4-5 and L5-S1. Tr. at p. 354. Dr. Gaylon indicated that
J




    Plaintiff was totally disabled given her pain, deficits, and present limitations. Tr. at p. 356.

           Plaintiff’s final surgery, for a back fusion, took place in March 2013. Tr. at p. 523.

    The post-surgery MRI disclosed lumbar syndrome with intermittent radiculopathy secondary

    to disc degeneration and facet arthropathy. Tr. at pp. 376 & 389. Post-surgery, the doctor

    indicated that Plaintiff could do a certain amount of walking, but she has muscle spasms and
S




    difficulty sleeping. Tr. at p. 389.

               2. Consideration of the Opinions of Dr. Glosenger and Dr. Figueroa

           Dr. Glosenger prepared a medical source statement indicating that as a result of

    Plaintiff’s condition, she could sit or stand for zero hours a day, and it would be necessary

    for her to change positions between standing and sitting every one minute. Tr. at pp. 17 &

                                                 -13-
    592. Further, the doctor indicated that the Plaintiff would be off task more than 33% of the

    time. Tr. at p. 591. The ALJ afforded the opinion of Dr. Glosenger, Plaintiff’s treating

    physician, “little weight.” Tr. at p. 17. Plaintiff contends that this was error because, as a

    treating physician, his opinions are entitled to controlling weight, or at least greater deference

    than the ALJ afforded here, unless the ALJ performed a specific analysis of various factors,

    which Plaintiff contends was not properly done in this case. See Pl.’s Mem. of Law at pp.
D




    10-15. Having reviewed the record, the Court concludes that the ALJ properly considered

    the opinion of Dr. Glosenger and this claim is no basis for relief.

           Under the treating physician rule “the opinion of a claimant’s treating physician as to

    the nature and severity of the impairment is given controlling weight so long as it is

    well-supported by medically acceptable clinical and laboratory diagnostic techniques and is
J




    not inconsistent with the other substantial evidence in the case record.” Greek v. Colvin, 802

    F.3d 370, 375 (2d Cir. 2015) (internal quotations and alterations omitted). However, there

    are situations where the treating physician’s opinion is not entitled to controlling weight, in

    which case the ALJ must “explicitly consider, inter alia: (1) the frequency, length, nature,

    and extent of treatment; (2) the amount of medical evidence supporting the opinion; (3) the
S




    consistency of the opinion with the remaining medical evidence; and (4) whether the

    physician is a specialist.” Id.

           After considering these factors, “the ALJ must ‘comprehensively set forth [his]

    reasons for the weight assigned to a treating physician’s opinion.’” Greek v. Colvin, 802

    F.3d at 375 (quoting Burgess v. Astrue, 537 F.3d 117, 129 (2d Cir. 2008)). However,

                                                  -14-
    “[w]here an ALJ’s reasoning and adherence to the Regulations is clear, she is not required

    to explicitly go through each and every factor of the Regulation.” Blinkovitch v. Comm’r of

    Soc. Sec., 2017 WL 782979, at *4 (N.D.N.Y. Jan. 23, 2017), report and recommendation

    adopted, 2017 WL 782901 (N.D.N.Y. Feb. 28, 2017) (citing Atwater v. Astrue, 512 Fed.

    Appx. 67, 70 (2d Cir. 2013)). “Although an explicit and ‘slavish recitation of each and every

    factor’ is not required, ‘the ALJ’s reasoning and adherence to the regulation [must be]
D




    clear.’” Colvin on behalf of G.R.K. v. Colvin, 2017 WL 1167292, at *6 (N.D.N.Y. Mar. 28,

    2017) (quoting Atwater v. Astrue, 512 Fed. Appx. at 70) (collecting cases). The ALJ must

    give “good reasons for not crediting the opinion.” Greek v. Colvin, 802 F.3d at 375 (internal

    quotation marks omitted) (quoting Burgess v. Astrue, 537 F.3d at 129-30).

           At the outset, the Court notes that “[i]t is the province of the ALJ, not the reviewing
J




    court, to weigh and evaluate evidence.” Gatien v. Berryhill, 2017 WL 6397734, at *6

    (E.D.N.Y. Dec. 13, 2017). Having reviewed the record, it is clear that the record supports

    the ALJ’s conclusion that the opinions of Dr. Glosenger, as contained in the medical source

    statement including the inability to sit or stand more than “0” hours per day, and the need to

    switch position every 1 minute, and that Plaintiff would be off task a third of the time, were
S




    not fully supported by the complete medical record.

           The ALJ provided the requisite analysis in rejecting Dr. Glosenger’s opinion. She

    noted the period of time that Dr. Glosenger treated Plaintiff, from February 2015 through

    December 2015; she described that the medical evidence of record is inconsistent with the

    opinion; in addition, she noted that the doctor dates the assessment back to fifteen years ago,

                                                 -15-
    when the claimant was working, and fourteen years prior to when he began treating her. Tr.

    at p. 17. Here, the ALJ gave “good reasons” for discrediting this opinion, and her “adherence

    to the Regulations is clear.” See Greek v. Colvin, 802 F.3d at 375; Blinkovitch v. Comm’r

    of Soc. Sec., 2017 WL 782979, at *4. The ALJ conducted a detailed analysis of the record

    and “[t]he court will not second guess this well-founded assessment.” Sorensen v. Comm’r

    of Soc. Sec., 2010 WL 60321, at *5 (N.D.N.Y. Jan. 7, 2010). As such, the ALJ’s analysis of
D




    Plaintiff’s treating physician’s opinion is not cause for remand.

           The other opinion considered by the ALJ was that of the consultative examiner, Dr.

    Rita Figueroa, an orthopedic expert. Tr. at pp. 523-528.       Dr. Figueroa noted a lengthy

    history of chronic back pain with three back surgeries, as well as knee issues as a result of

    six arthroscopies. Tr. at pp. 523-524. As to the back pain, it was noted to range at a level
J




    from 8 to 10, with an increase in stabbing pain with movement. Tr. at p. 523. Dr. Figueroa

    issued a diagnosis of chronic low back pain with herniated disc. Tr. at p. 526. She further

    opined that the claimant had marked limitations to lifting, carrying, bending, and twisting,

    due to her back conditions, and marked limitations in squatting and kneeling due to her knee

    conditions. Tr. at p. 526. The ALJ noted these findings, but also concentrated on certain
S




    specific findings in the examination, particularly the fact that Plaintiff was not in acute

    distress during the examination, straight leg raising was negative, the lack of atrophy, and

    the fact that the Plaintiff was able to get on and off the examining table without assistance.

    Tr. at pp. 17-18. She afforded Dr. Figueroa’s opinion “great weight” because she “conducted

    a complete physical examination, assessing all of the claimant’s physical complaints and

                                                -16-
    arrived at a conclusion consistent with the medical evidence of record as well as with her

    own articulated examination findings.” Tr. at p. 18. The ALJ’s conclusion to assign this

    opinion significant weight was therefore well reasoned and the Court will not reweigh the

    evidence. See Vincent v. Shalala, 830 F. Supp. 126, 133 (N.D.N.Y. 1993) (citing Carroll v.

    Sec. of Health and Human Servs., 705 F.2d 638, 642 (2d Cir. 1983)) (“It is not the function

    of the reviewing Court to reweigh the evidence.”).
D




           Based upon the consulting examiner’s findings and opinions, the ALJ concluded the

    claimant can perform sedentary work without restriction. Tr. at p. 18. Dr. Figueroa opined

    that Plaintiff had the following limitations: “[m]arked[] limitations to lifting, carrying,

    bending, and twisting due to the chronic low back pain and herniated disc” and “[m]arked

    limitation to squatting and kneeling due to the right knee pain and arthritis.” Tr. at p. 526.
J




    Plaintiff contends that the assigned RFC does not account for the postural limitations that

    were opined by Dr. Figueroa. Pl.’s Mem. of Law at p. 18. The Court agrees. By giving

    great weight to Dr. Figueroa’s opinion, the ALJ presumably adopted the postural limitations;

    however, she did not include any related limitations in the RFC or explain the basis for not

    doing so. As such, the Court is unable to determine whether the RFC supports Plaintiff’s
S




    limitations.

           In particular, the ALJ did not identify the effect of the marked limitations on

    Plaintiff’s ability to perform those postural functions. “A hearing officer properly must

    incorporate non-exertional impairments—which include ‘difficulty performing the

    manipulative or postural functions of some work’ . . . into his RFC determination, and failure

                                                -17-
    to do so generally warrants a remand.” Rowe v. Colvin, 166 F. Supp. 3d 234, 239-40

    (N.D.N.Y. 2016) (citations omitted). The failure to do so here is problematic because

    presumably a “marked” limitation would translate to significant interferences with

    performing those activities. If Plaintiff is unable to, for example, bend at least occasionally,

    the occupational base would be significantly eroded. See Molina v. Barnhart, 2005 WL

    2035959, at *8 (S.D.N.Y. Aug, 17, 2005) (citing SSR 83-14, at *4 & SSR 96-9, at *8). As
D




    such, additional explanation is needed. See Rowe v. Colvin, 166 F. Supp. 3d at 239-40

    (remanding for the ALJ to “sort out the apparent contradiction” where ALJ adopted findings

    including marked limitations in bending and neck motion, reaching, pushing, pulling, lifting,

    and carrying, and assigned the RFC of the full range of sedentary work); Merkley v. Comm’r

    of Soc Sec., 2017 WL 4512448, at *8 (N.D.N.Y. Oct. 10, 2017) (similar); see also Rockwood
J




    v. Astrue, 614 F. Supp. 2d 252, 281 (N.D.N.Y. 2009) (“[T]he Court cannot determine

    whether the ALJ incorrectly overlooked some of Plaintiff’s limitations”). As such, the Court

    finds that the matter should be remanded.4

                                                C. Steps Four and Five

             Plaintiff contends that the ALJ committed error by finding that Plaintiff could perform
S




    her past work, as well as by improperly relying on the Grids and failing to consult with a

    vocational expert. Pl.’s Mem. of Law at pp. 23-25. On remand, the ALJ’s Step Two and

    Three analyses may alter these items. As such, the ALJ should consider these points on

             4
                Plaintiff also contends that the ALJ failed to assess the opinion of Dr. Galyon, and improperly assessed
    Plaintiff’s ability to sit and stand and the need for a sit/stand option, as well as her ability to work consistently. These
    items may also be considered on remand.

                                                               -18-
    remand.5

                                               IV. CONCLUSION

            WHEREFORE, it is hereby

            ORDERED, that Plaintiff’s Motion for Judgment on the Pleadings (Dkt. No. 11) is

    GRANTED; and it is further

            ORDERED, that Defendant’s Motion for Judgment on the Pleadings (Dkt. No. 16)
D




    is DENIED; and it is further

            ORDERED, that Defendant’s decision denying Plaintiff benefits is VACATED and

    REMANDED pursuant to Sentence Four of section 405(g) for further proceedings; and it

    is further

            ORDERED, that the Clerk of the Court serve a copy of this Memorandum-Decision
J




    and Order upon the parties to this action.

    Dated: March 29, 2019
          Albany, New York
S




              5
                Plaintiff also contends that the ALJ “makes unsubstantiated conclusions and findings.” Pl.’s Mem. of Law
    at p. 25. In light of the remand, the ALJ should consider these items in performing his or her analysis.

                                                           -19-
